Title: Thomas Jefferson to Augustus B. Woodward, 27 May 1809
From: Jefferson, Thomas
To: Woodward, Augustus B.


          Sir   Monticello May 27. 09.
            I have recieved very thankfully the two copies of your pamphlet on the constitution of the US. and shall certainly read them with pleasure. I had formerly looked with great interest to the experiment which was going on in France of an executive Directory, while that of a single elective executive was under trial here. I thought the issue of them might fairly decide the question between the two modes. but the untimely fate of that establishment cut short the experiment. I have not however been satisfied whether the dissensions of that Directory (and which I fear are incident to a plurality) were not the most effective cause of the succesful usurpations which overthrew them. it is certainly one of the most interesting questions to a republican, and worthy of great consideration.I thank you for the friendly expressions of your letter towards myself personally, & the sincere happiness I enjoy here, satisfies me that nothing personal or self interested entered into my motives for continuing in the public service. the actual experiment proves to me that these were all in favor of returning to my present situation.I salute you with great esteem & respect.
          
            Th:
            Jefferson
        